Citation Nr: 0303860	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-01 101	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for left knee arthritis as 
secondary to service connected arthritis of the right knee, 
residuals of postoperative arthroscopic surgery, old fracture 
of the right patella, and status post total knee replacement.  

Entitlement to an increased rating for arthritis of the right 
knee, residuals of postoperative arthroscopic surgery, old 
fracture of the right patella and status post total knee 
replacement, currently rated as 30 percent disabling.  

Entitlement to an increased rating for lumbar strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1971 and from December 1990 to May 1991.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  That decision increased the disability evaluation 
for lumbar strain from 0 to 10 percent disabling.  That 
decision also reflected an increase from 10 percent to 30 
percent disabling for the right knee disability under 
Diagnostic Code 5260 (for limited flexion of the knee to 15 
degrees) from July 1999.  The increases were not complete 
grants of the benefits sought and the veteran has not 
withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Since then, the veteran underwent right total knee 
replacement surgery, with a 100 percent rating assigned under 
the provisions of 38 C.F.R. § 4.30 (based on convalescence), 
from October to December 2001, and a 100 percent rating 
assigned under Diagnostic Code 5055 (for a year following 
total knee replacement with prosthesis) from December 2001 to 
December 2002.  

Due to surgical complications from the right total knee 
replacement that injured the right popliteal artery requiring 
vascular surgical repair, the right foot become ischemic and 
eventually became necrotic, necessitating right below-the-
knee (BK) amputation.  Service connection for the right BK 
amputation residuals was granted as secondary to the service 
connected right total knee replacement, and a 100 percent 
rating was assigned under 38 C.F.R. § 4.30 from December 2001 
to February 2002, and a 40 percent rating was assigned under 
Diagnostic Code 5165 (for BK amputation permitting 
prosthesis) from February 2002 to the present.  The right 
knee disability cannot be appropriately rated out of context 
with the BK amputation residuals. 

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for lumbar strain and the right knee 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).  However, the RO found that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U.S. Court of Appeals for Veterans Claims 
(CAVC) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  CAVC further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).  

A VA physician's comments associated with the diagnoses of 
post-traumatic arthritis of the right knee and osteoarthritis 
of the left knee on a VA examination in December 1999 
indicate that the veteran was unemployed and would have 
difficulty finding employment in the future as a teacher's 
aid for physical education classes (his job experience) after 
his surgical intervention because of the extent of his 
arthritis in his knees.  In increased rating claims, such as 
this one, where any evidence in the claims file submitted 
subsequent to the original increased rating claim (received 
in July 1999) indicates that there is a current "service 
connected unemployability," adjudication of the "reasonably 
raised" claim for a total rating based on individual 
unemployability is required.  See Norris v. West, 12 Vet. 
App. 413, 421 (1999).  Accordingly, the case on this issue is 
referred back to the RO for adjudication of the veteran's 
entitlement to a total compensation rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  Left knee arthritis is shown to have resulted from 
service connected arthritis of the right knee, residuals of 
postoperative arthroscopic surgery, old fracture of the right 
patella, status post total knee replacement, and BK 
amputation.  

2.  Arthritis of the right knee, residuals of postoperative 
arthroscopic surgery, and  old fracture of the right patella 
are shown to have equated with or approximated limited 
flexion to 15 degrees and slight impairment from recurrent 
subluxation or internal derangement during the period from 
July 1999 to October 2001.  

3.  Arthritis of the right knee, residuals of postoperative 
arthroscopic surgery, old fracture of the right patella, 
status post total knee replacement was rated as totally 
disabling on the basis of hospital convalescence and the year 
period following total knee replacement surgery from October 
2001 until December 2002, at which time the minimum 
disability evaluation under Diagnostic Code 5055 was 
assigned.  

4.  As of December 2002, the residuals of total right knee 
replacement are associated with pain and difficulty walking 
that approximate limitation of extension to 10 degrees.  

5.  Service connection has been granted for right BK 
amputation residuals, rated as 40 percent disabling.  

6.  Lumbar strain is manifested by characteristic pain on 
motion with mild muscle spasm, tenderness, some limitation of 
forward flexion (75 degrees), early degenerative change and 
spondylosis.  


CONCLUSIONS OF LAW

1.  Left knee arthritis is proximately due to or the result 
of service connected arthritis of the right knee, residuals 
of postoperative arthroscopic surgery, old fracture of the 
right patella, status post total knee replacement, and BK 
amputation.  38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.310 (2002).  

2.  The criteria for a rating of 40 percent for arthritis of 
the right knee, residuals of postoperative arthroscopic 
surgery, and old fracture of the right patella from July 1999 
to October 2001 and from December 2002 are met, but, by 
operation of law, the criteria for a rating in excess of 40 
percent currently for arthritis of the right knee, residuals 
of postoperative arthroscopic surgery, old fracture of the 
right patella, and status post total knee replacement are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991& 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5055, 5165, 5257, 5260, 5261 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

3.  The criteria for a disability rating of 20 percent for 
lumbar strain are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Id.  

The veteran is shown to have post-traumatic osteoarthritis of 
the left knee by VA diagnosis in December 1999 and mild 
degenerative changes of the patella of the left knee by X-ray 
examination by VA in December 1999.  A VA orthopedic clinic 
report in April 2000 showed that right knee pain was 
contributing to left knee pain.  The veteran's representative 
submitted a medical report on the veteran's behalf in July 
2002 from James A. Goss, M.D., who stated that severe pain 
and degenerative changes of the veteran's left knee had been 
very much affected by the right knee problems over the years.  
On the basis of this clinical evidence, it is at least as 
likely as not that the veteran's service connected right knee 
disability was instrumental in the development and 
advancement of the left knee pain and degenerative changes.  
A secondary relationship between the service connected right 
knee disability and the left knee disability is made out.  

II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the CVAC has held that the 
VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded."  Schafrath 
at 592.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

CAVC held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§ 4.40, 4.45, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), CAVC held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific Diagnostic Code that does not list 
limitation of motion as part of the rating criteria, and 
another Diagnostic Code based on limitation of motion may be 
applicable, the latter Diagnostic Code must be considered in 
light of sections 4.40, 4.45, and 4.59.  VAOPGPREC 9-98, 63 
Fed. Reg. 56704 (1998).

A.  Right Knee Disabilities

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 provides for a 10 percent rating for 
knee impairment characterized by slight recurrent subluxation 
or lateral instability, a 20 percent evaluation for knee 
impairment defined as moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for knee 
impairment manifested by severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under Diagnostic Code 5258, semilunar cartilage, dislocated, 
frequent episodes of "locking", pain, and effusion into the 
joint warrant a 20 percent evaluation.  

Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.  

According to the Diagnostic Code which rates impairment 
resulting from limitation of flexion of the leg, evidence 
that flexion of the leg is limited to 60 degrees will result 
in the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Evidence that flexion of the 
leg is limited to 45 degrees warrants the award of a 10 
percent disability rating.  Id.  Evidence of limitation of 
flexion of the leg to 30 degrees is necessary for the grant 
of a 20 percent disability evaluation.  Id.  Evidence that 
flexion of the leg is limited to 15 degrees will result in 
the assignment of a 30 percent disability rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Evidence that extension of the 
leg is limited to 10 degrees will result in the award of a 10 
percent disability evaluation. Id. Evidence of limitation of 
extension of the leg to 15 degrees warrants the grant of a 20 
percent disability rating.  Id.  Evidence of limitation of 
flexion of the leg to 20 degrees is necessary for the award 
of a 30 percent disability evaluation.  Id.  Evidence of 
limitation of extension of the leg to 30 degrees will result 
in the assignment of a 40 percent disability rating.  Id.  
Evidence of limitation of extension of the leg to 45 degrees 
warrants the grant of a 50 percent disability evaluation.  
Id.  

A 10 percent disability rating requires malunion of the tibia 
and fibula with mild knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  In order to warrant a 20 
percent disability rating, the evidence would need to show 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  In order to warrant a 30 percent disability 
rating, the evidence would need to show malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion, requiring brace.  

Diagnostic Code 5263 for traumatic, acquired genu recurvatum 
with weakness and insecurity in weight-bearing provides a 
maximum disability rating of 10 percent.  

If the veteran's disability is evaluated under Diagnostic 
Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are not applicable, and consideration of pain does not 
warrant a separate compensable evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, because Diagnostic 
Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion, it does not 
encompass arthritis.  Diagnostic Code 5010 addresses post-
traumatic arthritis and limitation of motion but does not 
refer to instability.  Therefore, since the plain terms of 
Diagnostic Code 5257 and 5010 address either different 
disabilities or different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Diagnostic Codes 5257 and 5010, if the criteria for each code 
are met, is not pyramiding.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  When radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 or 5259 is also entitled either to a 
separate compensable evaluation under Diagnostic Code 5260 or 
5261, if the arthritis results in compensable loss of motion, 
or to a separate compensable evaluation under 5010 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998).  

1.  Right Knee Rating, July 1999 (Date Of Claim) To October 
2001 (Hospitalization For Total Right Knee Replacement 
Surgery)

Historically, service and post-service medical records show 
that the veteran had sustained a fracture of the right 
patella and undergone wire fixation in the 1970's with 
subsequent right knee pain.  Patellar tendon strain was 
described.  He was hospitalized by VA in September 1991 for 
removal of the right knee wire.  Right knee pain, limited 
flexion, and limp were present, but improved.  Severe 
degenerative joint disease of the right patellofemoral joint 
developed.  He showed swelling, pain and buckling of the 
right knee in July 1995 after having had an arthroscopy for 
right knee pain.  He was to avoid squatting, kneeling and 
climbing for a month.  In October 1995, he had another 
arthroscopy of the right knee and lateral release of the 
retinaculum of the right knee.  He was placed on crutches and 
given a wheelchair.  Upon the discontinuance of a 100 percent 
convalescent rating, a 10 percent rating was assigned under 
Diagnostic Code 5257, for slight impairment with internal 
derangement/recurrent subluxation.  A July 1997 VA 
examination showed his complaints of right knee pain 
aggravated by walking, running, riding a bicycle, and 
descending/ascending a ladder, but improved with elevation.  
A 30 degree loss of active range of motion, osteoarthritis 
and degenerative changes of the right knee were revealed.  

VA outpatient treatment records dated in June 1999 indicate 
that the veteran was possibly in need of another arthroscopy 
or total knee replacement.  On an examination in December 
1999, he complained of continuous right knee pain, stiffness, 
and weakness aggravated by walking.  Difficulty walking was 
observed.  He also complained of difficulty with prolonged 
standing and prolonged sitting due to right knee pain and 
discomfort.  He had swelling of the right knee by the end of 
the day that worsened pain.  He described right knee flare-
ups related to barometric pressure changes.  Due to pain and 
stiffness of the right knee, he had difficulty 
ascending/descending stairs, driving, and dressing his lower 
extremities.  He had right knee symptoms compatible with 
inflammatory arthritis.  On the physical examination, he was 
in mild distress because of his right knee problems, among 
others.  He had a markedly antalgic gait.  The right knee was 
swollen and markedly tender with obvious effusion extending 
into the infrapatellar bursa.  Right knee flexion was limited 
to 90 degrees by pain and swelling.  Lower extremity strength 
testing was limited by severe right knee pain.  Patellar 
reflex testing was not done because of patellar tenderness.  
X-ray examination showed osteoarthritis of the right knee, 
including the patellofemoral joint space, and evidence of old 
trauma in the proximal tibia.  Post-traumatic arthritis of 
the right knee with pain and swelling was diagnosed.  He was 
scheduled for arthroscopic surgery.  There was limitation on 
his activities of daily living such as walking and lower body 
dressing.  In January 2000, it was indicated that he suffered 
from right knee locking at times.  In April 2000, right knee 
swelling with activity was indicated.  Range of motion was 
from 0 to 100 degrees with effusion.  Severe osteoarthritis 
of the right knee laterally and medially was shown.  

The June 2000 rating decision granted an increased rating for 
the right knee disability, from 10 percent to 30 percent, 
utilizing Diagnostic Code 5260, based on limitation of 
flexion that was due to osteoarthritis, primarily.  Prior to 
that decision, the 10 percent rating for the right knee 
disability had been assigned under Diagnostic Code 5257, for 
slight impairment due to internal derangement or recurrent 
subluxation.  

VA outpatient treatment records dated in June 2001 show that 
the veteran's right knee hurt more and he was told that he 
would need a knee replacement.  There was mild tenderness 
over the right knee joint line, marked crepitus and limited 
range of motion due to pain.  Severe degenerative joint 
disease of the knee was assessed.  

On the basis of the complete evidence regarding the veteran's 
right knee disability during the period from the date of his 
claim, July 1999, and the date of admission to the VA 
hospital for total knee replacement, October 2001, the Board 
finds that a separate evaluation for the service-connected 
degenerative joint disease of the veteran's right knee may be 
awarded.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.14; and VAOPGCPREC 23-97 (July 1997).  
In the June 2000 rating decision, the RO granted a 30 percent 
rating under Diagnostic Code 5260 for limitation of flexion 
of the right knee but did not continue to previously assigned 
10 percent rating for the right knee disability under 
Diagnostic Code 5257.  The right knee is not shown to have 
improved with respect to the analogous rating for slight 
impairment from recurrent subluxation or internal derangement 
to support elimination of this 10 percent rating.  
Symptomatology to include locking, antalgic gait and a limp 
have continued to be shown in reference to the right knee 
disability.  Therefore, the 10 percent rating under 
Diagnostic Code 5257 is reinstated with the 30 percent rating 
under Diagnostic Code 5260, for a combined rating of 40 
percent under 38 C.F.R. § 4.25.  This combination of ratings 
does not violate the rule against pyramiding (38 C.F.R. 
§ 4.14), as explained by Johnson and the VA General Counsel 
precedential opinions, cited above.  

The right knee disability was not shown to equate with or 
approximate ankylosis, more than slight impairment from 
recurrent subluxation or internal derangement, dislocation or 
removal of the semilunar cartilage, more limitation of motion 
than flexion to 15 degrees, malunion of the tibia and fibula, 
and/or genu recurvatum.  

2.  Right Knee Rating, October 2001 To The Present.

The veteran was hospitalized by VA in October 2001 for a 
total right knee replacement with prosthesis.  The complete 
medical evidence shows that the popliteal artery was injured 
as a result, and this was repaired by vascular surgery.  
Nevertheless, consequential right foot ischemia that evolved 
into necrosis necessitated a right BK amputation, for which 
service connection has been granted on a secondary basis.  
The ratings for the right knee were 100 percent based on 
hospitalization convalescence until December 2001 and, under 
Diagnostic Code 5055, a 100 percent rating until December 
2002 and a minimum rating of 30 percent disabling from 
December 2002 until the present.  

The Board finds that, in addition to the minimum rating of 30 
percent for the residuals of the total right knee replacement 
under Diagnostic Code 5055, there is pain and difficulty 
walking that approximate limitation of extension of the right 
knee to 10 degrees qualifying for a 10 percent rating under 
Diagnostic Code 5261.  The reference to disabling residuals 
of the right total knee replacement was made by Dr. Goss in 
his June 2002 report.  Hence, the overall, combined, rating 
for the current right knee disability should be 40 percent.  
See 38 C.F.R. § 4.25.  

The BK right knee amputation has been rated 100 percent based 
on hospital convalescence until February 2002, and 40 percent 
thereafter to the present under Diagnostic Code 5165.  

Under Diagnostic Code 5162, amputation of the thigh at the 
middle or lower third is 60 percent disabling.  Under the 
amputation rule, "[t]he combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed." 38 
C.F.R. § 4.68.  Amputation of a leg with defective stump and 
thigh amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 5163 and 5164.  Amputation of a lower 
extremity at the upper third of the thigh warrants an 80 
percent evaluation if the point of amputation is at or above 
a point one-third of the distance from the perineum to the 
knee joint, measured from the perineum.  38 C.F.R. Part 4, 
Code 5161.  Thus, assuming arguendo that the hypothetical 
elective level of the amputation is above the knee joint, a 
60 percent combined rating would be the maximum assignable 
under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Codes 5161, 5162-5164, since the prosthetic right knee joint 
and residuals of right BK amputation clearly do not involve 
the upper third of the right thigh.  The 60 percent combined 
rating is the maximum assignable irrespective of the 
intensity of the disability below the elective level, middle 
and lower third of the right thigh, in this case.  Therefore, 
as a matter of law, a rating in excess of the combined 60 
percent rating for the residuals of the right total knee 
replacement and the right BK amputation (rated 40 percent, 
respectively) is not assignable.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law); and 38 C.F.R. 
§ 4.25.  

B.  Lumbar Strain

Under Diagnostic Code 5295, a 10 percent evaluation is 
provided for lumbar strain where there is characteristic pain 
on motion.  A 20 percent evaluation requires muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position.  Where there are severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is provided.  38 C.F.R. § 4.71a, Code 5295.  

Historically, lumbar strain with spasm and pain developed 
during active service but remitted as shown on a VA 
examination in 1972.  That examination showed no spasm or 
limitation of motion.  The veteran continued to complain of 
low back pain over the years.  An examination in 1994 showed 
no limitation of motion but demineralization of the lumbar 
spine.  

On a VA examination in December 1999, the veteran complained 
of progressive stress and strain of his lower back with 
intermittent pain exacerbated by bending and twisting.  The 
pain was described as localized and non-radiating.  He also 
reported difficulty dressing his lower body due to lumbar 
pain in addition to pain of the lower extremities.  An 
abnormal gait exacerbated lumbar pain.  His antalgic gait was 
attributed to knee problems.  Objectively, lumbar lordosis 
was normal but forward flexion was limited to 75 degrees and 
attributed to pain and weight (273 pounds with height of 6 
feet, 2 inches).  Axial rotation and lateral flexion were 
termed normal.  Hyperextension was to 30 degrees.  He was 
able to regain upright positions after bending without 
assistance.  Mild spasm on palpation of the lumbar spine 
paravertebral musculature was revealed.  Tenderness was 
elicited.  X-ray evidence of early degenerative changes and 
mild spondylosis in the upper lumbar region was shown.  The 
diagnoses were early degenerative changes of the lumbar spine 
and lumbar spine pain and strain exacerbated by extensive 
degenerative joint disease of the right knee.  

The Board finds that lumbar strain with mild muscle spasm, 
limited forward flexion, tenderness, degenerative change and 
spondylosis exceeds the criteria for a 10 percent rating and 
approximates the criteria for a 20 percent rating.  While the 
veteran does not exhibit loss of lateral flexion, he shows 
the muscle spasm consistent with this rating and degenerative 
change included in criteria for an even higher rating.  A 
general examination that was not specifically directed to the 
lumbar spine during a period of hospitalization in December 
2001 did indicate that there were no abnormal movements nor 
evidence of atrophy.  There was an occasion of back pain 
during the night that improved with pain medication and a 
heating pad.  Sharp and stabbing pain in the lumbar triangle 
was indicated after some surgery (for another problem) and 
this was described as likely due to positioning and a long 
stay in a hospital bed.  While the 20 percent rating is 
approximated, he does not show the listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, and 
loss of lateral motion, or abnormal mobility on forced motion 
with some of the above that would equate with or approximate 
the next higher rating of 40 percent.  

In consideration of the DeLuca holding, the veteran does not 
exhibit or complain of any additional loss of function due to 
pain, incoordination, weakness, fatigue, swelling, deformity, 
and/or atrophy that would exceed the criteria for the 20 
percent rating.  

Based on limitation of motion of the lumbar spine, which is 
covered in the veteran's rating under Diagnostic Code 5295, 
more than moderate limitation of motion would be needed to 
qualify for a higher than 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002), for limitation of 
lumbar spine motion alone, but a lesser degree of limited 
lumbar spine motion is shown to be present.  



III. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in July 2000, July 2001, and January 2002 (with a copy 
of the statement of the case which included all the pertinent 
provisions of VCAA) that VA had or would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled.  


ORDER

Service connection for left knee arthritis as secondary to 
service connected arthritis of the right knee, residuals of 
postoperative arthroscopic surgery, old fracture of the right 
patella, status post total knee replacement, and BK 
amputation is granted.  

An increased rating of 40 percent for arthritis of the right 
knee, residuals of postoperative arthroscopic surgery, old 
fracture of the right patella, and status post total knee 
replacement is granted from July 1999 to October 2001, and 
from December 2002, subject to the governing regulations 
applicable to the payment of monetary benefits.

An increased rating of 20 percent for lumbar strain is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

